Citation Nr: 1641048	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  13-44 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea.

2.  Entitlement to an initial rating in excess of 40 percent for status post head injury with cognitive impairment prior to June 11, 2014, and in excess of 10 percent thereafter.

3.  Entitlement to an initial rating in excess of 30 percent for onychomycosis, bilateral toenails.

4.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, Type II.

5.  Entitlement to an initial rating in excess of 10 percent for right shoulder strain with degenerative changes.  

6.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis, left knee.

7.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis, right knee.

8. Entitlement to an initial rating in excess of 10 percent for post-operative left Achilles tendon rupture.

9.  Entitlement to an initial rating in excess of 10 percent for tendonitis, right Achilles tendon.

10.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease, lumbar spine, with Tarlov's cysts and bulging disc.  

11.  Entitlement to an initial rating in excess of 10 percent for diastasis recti, rectus abdominus muscle.  

12.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

13.  Entitlement to an initial rating in excess of 10 percent for traumatic coccyx separation from the sacrum.

14.  Entitlement to an initial compensable rating for dry eye syndrome, bilateral eyes.

15.  Entitlement to an initial compensable rating for pinguecula, bilateral eyes.

16.  Entitlement to an initial compensable rating for hypertension.

17.  Entitlement to an initial compensable rating for erectile dysfunction.

18.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.

19.  Entitlement to an initial compensable rating for scar, post-operative umbilical hernia.

20.  Entitlement to an initial compensable rating for scar, post-operative right inguinal hernia. 

21.  Entitlement to an initial compensable rating for acrochordon, chin and neck.

22.  Entitlement to an initial compensable rating for migraine headaches.

23.  Entitlement to service connection for left calf pain.

24.  Entitlement to service connection for right calf pain.

25.  Entitlement to service connection for left hamstring/thigh pain.

26.  Entitlement to service connection for right hamstring/thigh pain.

27.  Entitlement to service connection for shortness of breath.

28.  Entitlement to service connection for anal fissure.

29.  Entitlement to service connection for hemorrhoids.

30.  Entitlement to service connection for an enlarged liver.

31.  Entitlement to service connection for acne keloids of the back of the neck.

32.  Entitlement to service connection for status post left armpit boil.

33.  Entitlement to service connection for seborrheic dermatitis.

34.  Entitlement to service connection for acne.

35.  Entitlement to service connection for numb spots on the head.

36.  Entitlement to service connection for sciatica, left lower extremity.

37.  Entitlement to service connection for sciatica, right lower extremity.

38.  Entitlement to a total rating based on individual unemployability due to service-connected disability.

39.  Entitlement to service connection for a psychiatric disability, to include major depression, somatoform pain disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Army from November 1984 to December 2010.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and a September 2014 rating decision of the RO in Nashville, Tennessee.  As set forth above, the appellant's case is currently in the jurisdiction of the Atlanta RO.  

In a June 2013 statement, the appellant's attorney indicated that the appellant wished to withdraw his appeal with respect to the issues of entitlement to an initial compensable rating for pseudofolliculitis barbae; entitlement to an initial compensable rating for scar, post-operative umbilical hernia; entitlement to an initial compensable rating for scar, post-operative right inguinal hernia; and entitlement to an initial compensable rating for acrochordon, chin and neck.  Under these circumstances, these issues are no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Those issues have accordingly been dismissed below.

In November 2015, the appellant filed a motion to advance this case on the Board's docket to reflect his submission of a substantive appeal in May 2013.  An earlier docket number has now been assigned to reflect the date of receipt of that appeal.  

The issues of entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea; an initial rating in excess of 40 percent for status post head injury with cognitive impairment prior to June 11, 2014, and in excess of 10 percent thereafter; an initial rating in excess of 30 percent for onychomycosis, bilateral toenails; an initial rating in excess of 20 percent for diabetes mellitus, Type II; an initial rating in excess of 10 percent for right shoulder strain with degenerative changes; an initial rating in excess of 10 percent for osteoarthritis, left knee; an initial rating in excess of 10 percent for osteoarthritis, right knee; an initial rating in excess of 10 percent for post-operative left Achilles tendon rupture; an initial rating in excess of 10 percent for tendonitis, right Achilles tendon; an initial rating in excess of 10 percent for degenerative disc disease, lumbar spine, with Tarlov's cysts and bulging disc; an initial rating in excess of 10 percent for diastasis recti, rectus abdominus muscle; an initial rating in excess of 10 percent for tinnitus; an initial rating in excess of 10 percent for traumatic coccyx separation from the sacrum; an initial compensable rating for dry eye syndrome, bilateral eyes; an initial compensable rating for pinguecula, bilateral eyes; an initial compensable rating for hypertension; an initial compensable rating for erectile dysfunction; an initial compensable rating for migraine headaches; the issues of entitlement to service connection for left and right calf pain; left and right hamstring/thigh pain; shortness of breath; anal fissure; hemorrhoids; an enlarged liver; acne keloids of the back of the neck; status post left armpit boil; seborrheic dermatitis; acne; numb spots on the head; sciatica of the left and right lower extremities; and a psychiatric disability; and the issue of entitlement to a total rating based on individual unemployability due to service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

In June 2013, prior to the promulgation of a decision in the appeal, the appellant notified VA that he wished to withdraw his appeal with respect to the issues of entitlement to an initial compensable rating for pseudofolliculitis barbae; entitlement to an initial compensable rating for scar, post-operative umbilical hernia; entitlement to an initial compensable rating for scar, post-operative right inguinal hernia; and entitlement to an initial compensable rating for acrochordon, chin and neck.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met with respect to the issues of entitlement to an initial compensable rating for pseudofolliculitis barbae; entitlement to an initial compensable rating for scar, post-operative umbilical hernia; entitlement to an initial compensable rating for scar, post-operative right inguinal hernia; and entitlement to an initial compensable rating for acrochordon, chin and neck.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, in a July 2013 written statement, the appellant's attorney indicated that the appellant wished to withdraw his appeal with respect to the issues of entitlement to an initial compensable rating for pseudofolliculitis barbae; entitlement to an initial compensable rating for scar, post-operative umbilical hernia; entitlement to an initial compensable rating for scar, post-operative right inguinal hernia; and entitlement to an initial compensable rating for acrochordon, chin and neck.  

Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Under these circumstances, these issues are no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

The appeal is dismissed with respect to the issues of entitlement to an initial compensable rating for pseudofolliculitis barbae; entitlement to an initial compensable rating for scar, post-operative umbilical hernia; entitlement to an initial compensable rating for scar, post-operative right inguinal hernia; and entitlement to an initial compensable rating for acrochordon, chin and neck.  


REMAND

In August 2016 written arguments, the appellant's attorney indicated that the appellant wished to report that he was receiving ongoing treatment at the VA Medical Center (VAMC) in Augusta, Georgia, for all of the disabilities at issue in this appeal.  The appellant's attorney asked that the Board ensure that it had obtained all relevant medical records before making a decision and indicated that the appellant "waives initial consideration of any medical records by the Regional Office unless the claim cannot be granted based on the evidence of record."  

The Board observes that the record on appeal currently contains VA clinical records dated to April 2016.  Absent more specific information from the appellant's attorney, the Board must therefore presume that the appellant has since received treatment for all of his claimed disabilities.  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where a claimant "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

But for a limited class of statutorily authorized development functions, the Board is without authority to undertake evidentiary development.  See Disabled American Veterans, et. al., v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Under these circumstances, and because the appellant's attorney has requested initial RO review of this evidence, a remand is necessary despite the date of receipt of the appellant's substantive appeals.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  

While the Board regrets the delay of this matter, in light of the request by the appellant's attorney, a remand is necessary for this evidentiary development with respect to all the issues on appeal.  In addition, the Board finds that additional evidentiary development is also necessary with respect to the claims delineated below.  

Entitlement to an initial rating in excess of 40 percent for status post head injury with cognitive impairment prior to June 11, 2014, and in excess of 10 percent thereafter

VA has conducted a special review of traumatic brain injury (TBI) examinations completed between 2007 and 2015 in support of disability compensation claims for TBI.  This review revealed a number of initial TBI examinations that were not conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon as required by VA's Adjudication Procedures Manual.  See M21-1, III.iv.3.D.2.j.  As a result, in May 2016, the Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.

The issue set forth above includes a TBI issue that is covered by the Secretary's grant of equitable relief.  See July 2016 VA letter.  In August 2016, the appellant's attorney requested reprocessing of this appeal under VA's special TBI review.  Accordingly, the Board is remanding the case in order to schedule the appellant for a new examination.  See 38 U.S.C.A. § 7107(f)(2) (2015).

Entitlement to an initial rating in excess of 30 percent for onychomycosis, bilateral toenails.

Entitlement to an initial rating in excess of 10 percent for right shoulder strain with degenerative changes.  

Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left and right knees

Entitlement to an initial rating in excess of 10 percent for post-operative left Achilles tendon rupture and tendonitis, right Achilles tendon.

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease, lumbar spine, with Tarlov's cysts and bulging disc.  

Entitlement to an initial rating in excess of 10 percent for traumatic coccyx separation from the sacrum.

Entitlement to service connection for anal fissure.

According to the August 2014 Supplemental Statement of the Case, the appellant was scheduled for a series of VA medical examinations on July 26, 2014, in connection with these claims but he failed to report without explanation.  

The record on appeal contains a June 2014 Report of General Information indicating that the appellant contacted VA and advised that he was unable to make any appointments between July 6, 2014, and July 19, 2014, and asked that his appointments be scheduled accordingly.  There is no indication in the record, however, that the appellant attempted in advance to reschedule the July 26, 2014, VA medical examinations and there has been no showing of good cause for his failure to appear.  

Ordinarily, when a Veteran fails to report without good cause for a VA medical examination scheduled in connection with an original compensation claim, the claim shall be rated on the evidence of record.  See 38 C.F.R. § 3.655(a) (regarding the consequences for failing to report for a VA medical examination without good cause).  Nonetheless, the Board notes that in the August 2014 Supplemental Statement of the Case, the RO noted the appellant's failure to report for these examinations but advised him that if he was now willing to report for a VA examination, he should so indicate so that another examination could be authorized and scheduled.  In subsequent written arguments to VA, the appellant's attorney has indicated that the appellant is willing to report for the examinations and has asked that they be rescheduled.  In view of the foregoing, the Board will remand these issues for the purpose of affording the appellant another opportunity to attend the previously scheduled VA medical examinations. 

In addition, with respect to the appellant's claim for an initial rating in excess of 30 percent for onychomycosis, bilateral toenails, in May 2013 written arguments, the appellant's attorney indicated that 

[he] wish[ed] to supplement the arguments already presented with the following regarding the claim for the toenail fungus currently evaluated as 30% disabling, please obtain information regarding the medication taken by [the appellant], as this information may allow him to receive a 60% rating if he is using corticosteroids.

The appellant's attorney is reminded that VA's duty to assist "is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Ultimately, it is a claimant's responsibility to support a claim for VA benefits, including by submitting or specifically identifying relevant records and providing VA with enough information to identify and locate existing records, including the approximate time frame covered by the records, the condition treated, and the custodian or agency holding the records.  Additionally, the appellant must authorize the release of these records in a form acceptable to the custodian.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(c)(2),(3).  A review of the available record contains no indication that the appellant has been prescribed corticosteroids constantly for onychomycosis of the toenails.  See C.F.R. § 4.118, Diagnostic Code 7806; see also Warren v. McDonald, 28 Vet.App. 194 (2016).  If the appellant is in possession of information to the contrary, on remand, he should specifically identify those relevant records of treatment so that VA may assist him in obtaining them.  

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, Type II.

At VA medical examinations in January 2010 and July 2014, the examiners noted that the appellant's diabetes mellitus was controlled with diet and oral hypoglycemic agents and that he did not require insulin or regulation of activities to manage his diabetes mellitus.  See 38 C.F.R. § 4.120, Diagnostic Code 7913.  

In November 2015, however, the appellant's attorney submitted an October 2015 memorandum from Jack B. Ellis, D.O, Dwight D. Eisenhower Army Medical Center, noting that the appellant had been under his care since October 2014 and was last examined in October 2015.  He noted that the appellant's Type 2 diabetes mellitus required him to have a restricted diet and use insulin.  He also noted that the appellant "has restrictions on his ability to perform physical activity"  

Based on the foregoing, the Board finds that additional evidentiary development is necessary in order to ascertain the current severity of the appellant's service-connected diabetes mellitus, to include obtaining outstanding, relevant records of treatment from Dr. Ellis, as well as a contemporaneous VA medical examination, as it appears that the appellant's diabetes mellitus may have increased in severity since he was last examined for VA compensation purposes.  

Entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea

Entitlement to an initial rating in excess of 10 percent for tinnitus.

Entitlement to an initial compensable rating for erectile dysfunction.

The appellant's service-connected obstructive sleep apnea has been evaluated by the RO as 50 percent disabling.  As the appellant has been advised, a rating in excess of 50 percent for sleep apnea is warranted where the disability is manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6847.  In this case, however, the record shows that the appellant does not exhibit any of these symptoms.  Neither he nor his attorney has contended otherwise.  

Similarly, the appellant is in receipt of an initial 10 percent disability rating for tinnitus, the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  The record does not show, nor has the appellant contended, that the schedular criteria are inadequate.  Indeed, at the most recent VA medical examination in July 2014, the examiner expressly indicated that the appellant's tinnitus did not impact ordinary conditions of daily life, including ability to work.  

The appellant's erectile dysfunction has been rated as zero percent disabling pursuant to 38 C.F.R. § 4.115b, Diagnostic Code.  A 20 percent rating is available under this provision for deformity of the penis with loss of erectile power.  A zero percent rating is assigned when the requirements for a compensable rating of a diagnostic code are not shown.  38 C.F.R. §§ 4.31 (2015).  In this case, the available record, including a July 2014 VA male reproductive examination, shows that the appellant's penis is normal, with no indication of a penile deformity.  Neither he nor his attorney has contended otherwise.  

Absent evidence or argument with respect to these issues, the Board is unable to ascertain the basis for the appellant's appeal.  Indeed, with respect to multiple issues currently on appeal, neither the appellant nor his attorney has submitted any specific evidence or argument.  The appellant's attorney is reminded that it is a claimant's responsibility to support a claim for VA benefits, including submitting or specifically identifying relevant evidence and alleging specific errors of fact or law, see 38 U.S.C. §§ 5107(a), 7105(d)(5).  On remand, therefore, the appellant's attorney should clarify the appellant's theory of entitlement with respect to each of the issues on appeal.

Entitlement to an initial compensable rating for migraine headaches.

The record on appeal currently contains conflicting information regarding the severity of the appellant's service-connected migraine headaches.  At a June 2014 VA medical examination, the examiner found that the appellant did not experience characteristic prostrating migraine headache attacks.  In July 2015 written arguments, however, the appellant's attorney indicated that the appellant experienced daily headaches which required him to lie down and turn out the lights and that "[t]his evidence supports a 50-percent rating."  

In light of the record, an additional VA medical examination is necessary in order to determine the current severity of the appellant's service-connected migraine headache disability.  

Entitlement to an initial compensable rating for dry eye syndrome, bilateral eyes.  

In June 2012 written arguments, the appellant's attorney indicated that the appellant's symptoms from his service-connected dry eye syndrome included blurred vision and dryness.  He indicated that "[t]hese symptoms are not addressed in the rating schedule, as far as I can tell, and as such, I ask that this matter be referred to the Director of Compensation and Pension for an extra-schedular rating.  38 C.F.R. § 3.321(b)(1)."  

A review of the record indicates that the appellant was thereafter afforded a VA medical examination in June 2014.  After examining the appellant and reviewing the record, the examiner determined that the appellant exhibited dry eyes, which he characterized as a nonspecific and common ocular finding.  He indicated that the condition resulted in no loss of visual function or disfigurement, nor did it have any functional impact on his the appellant's ability to work.  

The record otherwise contains no indication of disabling symptomatology associated with this condition, any indication that it has a significant effect on his employment or activities of daily living, or any indication of periods of hospitalization for this condition.  There is no evidence that the condition otherwise manifests exceptional or unusual disability features such that the schedular evaluation is inadequate.  

In light of the current record, and absent additional evidence or argument from the appellant's attorney since the June 2014 examination, it appears that no referral is warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); see also Yancy v. McDonald, 27 Vet.App. 484, 495 (2016).  The appellant, of course, has the right to submit additional evidence and argument on remand.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Entitlement to service connection for left and right calf pain, left and right hamstring/thigh pain, shortness of breath, hemorrhoids, left armpit boil, acne keloids on the back of the neck, seborrheic dermatitis, and acne

The appellant was afforded a VA medical examination in December 2010.  The examiner noted the appellant's subjective complaints.  After conducting a physical examination of the appellant, however, the examiner concluded that no pathology was present to warrant a diagnosis of a current calf disability, hamstring or thigh disability, disability manifested by shortness of breath, hemorrhoids, acne keloids on the back of the neck, or acne.  

The Board notes that the substantial post-service clinical record on appeal is similarly silent for diagnoses a current calf disability, hamstring or thigh disability, disability manifested by shortness of breath, hemorrhoids, acne keloids on the back of the neck, or acne.  

In July 2015 written arguments, however, the appellant's attorney indicated that the appellant "asserts that he is receiving treatment for a number of these conditions."  The appellant's attorney asked that the appellant therefore "be afforded a VA medical examination to address the current diagnoses and whether these are related to service."  

As noted, the appellant has already been afforded a VA medical examination in connection with these claims at which the examiner considered the appellant's reported symptoms but concluded, after a clinical examination, no current diagnoses were warranted.  Although the statement of the appellant's attorney that the appellant is receiving treatment "for a number" of his claimed conditions triggers VA's duty to seek to obtain these records, absent any indication in the clinical evidence obtained of a current disability, the Board find that an additional examination is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Again, the appellant has the right to submit additional evidence and argument on remand.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Entitlement to service connection for numb spots on the head.  

The appellant was afforded a VA medical examination in connection with this claim in December 2010.  On examination, he reported a history of being hit in the head in 1985 with an M16-A1 rifle during weapons distribution.  On examination, the examiner noted altered light touch and pinprick sensation of the parietal scalp, but indicated that it was not "not diagnosable except by mere speculation."  

In light of the examiner's conclusion, the Board finds that the record remains unclear whether the appellant exhibits a separate disability manifested by numb spots on the head, or whether such symptoms are are part and parcel of the subjective symptomatology associated with the service-connected status post head injury.  Under these circumstances, the Board finds that an additional examination is necessary in order to clarify the nature and etiology of the appellant's current claimed numb spots on the head.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2011); Barr v. Nicholson, 21 Vet. App. 303, 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board notes that this is in keeping with the request of the appellant's attorney who, in June 2012 written arguments, requested a remand of this matter for the purpose of obtaining an additional VA medical examination.  

Entitlement to a total rating based on individual unemployability due to service-connected disability.  

The issue of the appellant's entitlement to TDIU is inextricably intertwined with the claims referenced above.  Accordingly, the issue of entitlement to a TDIU must be held in abeyance pending adjudication of the aforementioned claims.  See Henderson v. West, 12 Vet.App. 11, 20 (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any additional necessary information from the appellant, the AOJ should obtain and associate with the record all clinical records of treatment from the Augusta VAMC for the period from April 2016 to the present.  

2.  After obtaining any additional necessary information from the appellant, the AOJ should ensure that clinical records of treatment from the Dwight D. Eisenhower Army Medical Center for the period from December 2010 to the present are secured and associated with the record.  

3.  After any additional records are secured and associated with the file, the appellant should be scheduled for a TBI examination by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon), as well as any other actions felt appropriate by the AOJ in conjunction with the Secretary's grant of equitable relief.  

The TBI examination should include an opinion as to the nature and etiology of the appellant's claimed numb spots on the head, to include stating whether it is at least as likely as not that any numb spots of the head identified on examination are a distinct diagnosis as opposed to a subjective symptom which is part and parcel of the service-connected status post head injury.  The examination should also include an opinion as to whether the appellant currently exhibits a psychiatric disability, to include PTSD.  If so, the examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disability is causally related to the appellant's active service or any incident therein; causally related to or aggravated by a service-connected disability, to include residuals of a head injury with cognitive impairment; or part and parcel of the service-connected status post head injury.  A complete rationale for any opinion rendered should be provided.  

4.  The appellant should also be scheduled for a VA medical examination for the purpose of clarifying the severity of his service-connected onychomycosis.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner should identify all symptoms and pathology attributable to the service-connected onychomycosis.  The examiner must also report the percentage of the appellant's body, and the percentage of exposed areas, affected by the appellant's service-connected onychomycosis.  He or she should also comment on whether the appellant's service-connected onychomycosis has required systemic therapy with drugs that are like or similar to corticosteroids or other immunosuppressive drugs.  If so, the examiner should provide the duration of such treatment on an annual basis.

5.  The appellant should be scheduled for a VA medical examination to determine the current severity of his service-connected diabetes mellitus.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner should identify all symptoms and pathology attributable to the service-connected diabetes mellitus, to include stating whether the appellant's diabetes mellitus requires insulin, a restricted diet, and regulation of activities (defined as avoidance of strenuous occupational and recreational activities).  If the appellant's diabetes mellitus requires the use of insulin and/or regulation of activities, the examiner should note when the appellant was prescribed insulin and a regulation of activities.  The examiner should also comment on whether the appellant's diabetes mellitus is productive of episodes of ketoacidosis or hypoglycemic reactions.  If so, the examiner should note the number of hospitalizations per year or number of visits to a diabetic care provider required as a result of such episodes.  The examiner should also note whether the appellant's diabetes mellitus requires more than one daily injection of insulin or involves the progressive loss of weight and strength.  A complete rationale for any opinion rendered should be provided.  

6.  The appellant should also be scheduled for a VA medical examination for the purpose of clarifying the severity of his service-connected right shoulder strain with degenerative changes.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner should specifically delineate all pathology and symptoms attributable to the service-connected right shoulder disability, including the frequency, severity, and duration of such symptomatology.  The examination report should include the range of motion of the right shoulder in degrees.  The examiner must, to the extent practicable, specifically measure both active and passive range of motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  If any such testing cannot be performed on the joint at issue, he or she should state so and provide an explanation.  Additionally, the examiner should comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  A clear rationale for all opinions must be provided.  

7.  The appellant should also be scheduled for a VA medical examination for the purpose of clarifying the severity of his service-connected right and left knee disabilities.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner should specifically delineate all pathology and symptoms attributable to the service-connected right and left knee disabilities, including the frequency, severity, and duration of such symptomatology.  The examination report should include the range of motion of the right and left knee in degrees.  The examiner must, to the extent practicable, specifically measure both active and passive range of motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  If any such testing cannot be performed on the joint at issue, he or she should state so and provide an explanation.  Additionally, the examiner should comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Finally, the examiner should comment on the presence or absence of any lateral instability or subluxation.  A clear rationale for all opinions must be provided.  

8.  The appellant should also be scheduled for a VA medical examination for the purpose of clarifying the severity of his service-connected right and left Achilles tendon disabilities.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner should specifically delineate all pathology and symptoms attributable to the service-connected right and left Achilles tendon disabilities, including the frequency, severity, and duration of such symptomatology.  If the appellant exhibits limited motion of either ankle as a result of the service-connected Achilles tendon disabilities, the examiner should state whether that limited motion is appropriately characterized as moderate, marked, or neither.  The examiner must also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  

9.  The appellant should also be scheduled for a VA medical examination for the purpose of clarifying the severity of his service-connected degenerative disc disease, lumbar spine, with Tarlov's cysts and bulging disc.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner should specifically delineate all pathology and symptoms attributable to the service-connected low back disability, including the frequency, severity, and duration of such symptomatology.  The examination report should include the range of motion of the thoracolumbar spine in degrees.  The examiner must, to the extent practicable, specifically measure both active and passive range of motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  If any such testing cannot be performed on the joint at issue, he or she should state so and provide an explanation.  Additionally, the examiner should comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Finally, the examiner should comment whether the appellant's service-connected low back disability results in incapacitating episodes manifested by physician-prescribed bed rest, and if so, the duration of any episodes in the past 12 months should be reported.  A clear rationale for all opinions must be provided.  

10.  The appellant should also be scheduled for a VA medical examination for the purpose of clarifying the severity of his service-connected traumatic coccyx separation.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner should specifically delineate all pathology and symptoms attributable to the service-connected traumatic coccyx separation, including the frequency, severity, and duration of such symptomatology.  The examiner should comment on whether the appellant's coccyx has been partially or completely removed and state whether the appellant exhibits painful residuals which do not overlap with his service-connected low back disability.  A clear rationale for all opinions must be provided.  

11.  The appellant should also be scheduled for a VA medical examination for the purpose of determining the nature and etiology of any current anal fissure.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner should provide an opinion as to the etiology and likely date of onset of any anal fissure identified on examination, to include stating whether it is at least as likely as not that any such condition had its onset during the appellant's active service or is otherwise causally related to that active service or any incident therein.  A clear rationale for all opinions must be provided.  

12.  The appellant should also be scheduled for a VA medical examination for the purpose of clarifying the severity of his service-connected migraine headaches.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner should specifically delineate all pathology and symptoms attributable to the service-connected migraine headaches, including the frequency, severity, and duration of such symptomatology.  In particular, the examiner should provide an opinion as to the character, frequency, and duration of the appellant's service-connected migraine headaches, to include specifically indicating whether the appellant experiences characteristic prostrating headache attacks and, if so, the frequency and duration of those attacks.  The examiner should also comment on whether the appellant's service-connected migraine headache disability is productive of severe economic inadaptability or renders him unable to secure or follow a substantially gainful occupation.  A clear rationale for all opinions must be provided.  

13.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claim, including the issue of a total rating based on individual unemployability, considering all the evidence of record.  If the claim remains denied, the appellant and his attorney should be issued an appropriate Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


